DETAILED ACTION

Claims 1-7, and 9-20 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Rachel Yadlosky (REG NO. 79,811) on March 21, 2022.

(Currently Amended) A computer-implemented method comprising:
 identifying a first node;
 identifying one or more input nodes, wherein the one or more input nodes are nodes within an integration flow of the first node; 
analyzing a mapping of the first node, wherein the analyzing comprises: 
determining whether the mapping contains one or more inputs from the one or more input nodes; and
 in response to determining that the mapping contains one or more inputs from an input node of the one or more input nodes, identifying valid drop points for the first node using the input node, wherein the valid drop points are located subsequent to the input node, and wherein identifying valid drop points comprises: invalidating all drop points that are prior to the input node.



3. (Original) The method of claim 2, wherein identifying the one or more nodes preceding the first node comprises: determining that there is a first one or more nodes on a same first execution branch as the first node; selecting the first one or more nodes as nodes that precede the first node; determining whether the first one or more nodes have a first parent node; and in response to determining that the first one or more nodes have a first parent node, selecting the first parent node and any first corresponding nodes as nodes that precede the first node, wherein the first corresponding nodes are one or more nodes on a same parent execution branch as the first parent node.

4. (Original) The method of claim 3, further comprising: determining that the first parent node has a second parent node; and selecting the second parent node and any second corresponding nodes as nodes that precede the first node, wherein the second corresponding nodes are on a same second parent execution branch as the second parent node.

5. (Original) The method of claim 1, wherein determining whether the mapping contains one or more inputs from the one or more input nodes comprises: determining an input array for the first node from the mapping; identifying a first input from the one or more inputs; and determining whether the first input is included in the input array.

6. (Original) The method of claim 5, wherein the first input corresponds with an input node of the one or more input nodes that is a first preceding node of the first node.

7. (Original) The method of claim 6, further comprising: in response to determining that the first input is not included in the input array, identifying a second input from the one or more inputs; and determining whether the second input is included in the input array, wherein the second input corresponds with an input node of the one or more input nodes that is a second preceding node of the first node.

8. (Cancelled)

9. (Original) The method of claim 1, wherein the input node is a nearest input node.

10. (Original) The method of claim 1, further comprising: outputting a visual representation of the valid drop points.

11. (Original) The method of claim 1, wherein the first node has been selected for a drag and drop operation.

12. (Currently Amended) A system having one or more computer processors, the system configured to:
 identify a first node;
 identify one or more input nodes, wherein the one or more input nodes are nodes within an integration flow of the first node;
 analyze a mapping of the first node, wherein the analyzing comprises:
 determine whether the mapping contains one or more inputs from the one or more input nodes; and in response to determining that the mapping contains one or more input from an input node of the one or more input nodes, identify valid drop points for the first node using the and wherein identifying valid drop points comprises: invalidating all drop points that are prior to the input node.

13. (Original) The system of claim 12, wherein identifying the one or more input nodes comprises: analyzing a configuration of the first node, wherein the configuration includes at least a structure of the integration flow of the first node; and identifying one or more nodes preceding the first node within the integration flow of the first node.

14. (Original) The system of claim 13, wherein identifying the one or more nodes preceding the first node comprises: determining that there is a first one or more nodes on a same first execution branch as the first node; selecting the first one or more nodes as nodes that precede the first node; determining whether the first one or more nodes have a first parent node; and in response to determining that the first one or more nodes have a first parent node, selecting the first parent node and any first corresponding nodes as nodes that precede the first node, wherein the first corresponding nodes are one or more nodes on a same parent execution branch as the first parent node.

15. (Original) The system of claim 14, further comprising: determining that the first parent node has a second parent node; and selecting the second parent node and any second corresponding nodes as nodes that precede the first node, wherein the second corresponding nodes are on a same second parent execution branch as the second parent node.

16. (Original) The system of claim 12, wherein determining whether the mapping contains one or more inputs from the one or more input nodes comprises: determining an input 

17. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a server to cause the server to perform a method, the method comprising:
 identifying a first node;
 identifying one or more input nodes, wherein the one or more input nodes are nodes within an integration flow of the first node;
 analyzing a mapping of the first node, wherein the analyzing comprises:
 determining whether the mapping contains one or more inputs from the one or more input nodes; and
 in response to determining that the mapping contains one or more inputs from an input node of the one or more input nodes, identifying valid drop points for the first node using the input node, wherein the valid drop points are located subsequent to the input node, and wherein identifying valid drop points comprises: invalidating all drop points that are prior to the input node.

18. (Original) The computer program product of claim 17, wherein identifying the one or more input nodes comprises: analyzing a configuration of the first node, wherein the configuration includes at least a structure of the integration flow of the first node; and identifying one or more nodes preceding the first node within the integration flow of the first node.

19. (Original) The computer program product of claim 17, wherein determining whether the mapping contains one or more inputs from the one or more input nodes comprises: 

20. (Original) The computer program product of claim 17, wherein identifying valid drop points comprises: invalidating all drop points that are prior to the input node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449